 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompressed and Open Air Caisson and SubwayWorkers, Local Union No. 420 affiliated with La-borers International Union of North America, AFL-CIO and Contractors Association of Eastern Penn-sylvania. Case 4-CC-1048January 23, 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn May 30, 1978, Administrative Law Judge Rich-ard L. Denison issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Compressed and Open AirCaisson and Subway Workers, Local Union No. 420affiliated with Laborers International Union ofNorth America, AFL-CIO, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.Respondent argues that due process was not observed when the Admin-istrative Law Judge held and completed the hearing on April 17. 1978, in theabsence of Respondent and its counsel, who failed to appear after priornotification that the hearing was scheduled for that date. In this connection.it contends that the Administrative Law Judge (I) improperly rejected itsexplanation for its nonappearance and (2) denied its motion to reopen thehearing in order to permit it to present its case before issuing his Decisionherein, Accordingly, as Respondent renewed the motion, the Board in anOrder dated September 28, 1978, invited Respondent to submit evidence insupport thereof. As Respondent has not replied to that invitation, we affirmthe Administrative Law Judge's denial of its motion.DECISIONSTATEMENT OF THF CASERICHARD L. DENISON. Administrative Law Judge: Thiscase was heard before me in Philadelphia, Pennsylvania,240 NLRB No. 28on April 17, 1978.' The charge in Case 4-CC 1048 wasfiled by the Contractors Association of Eastern Pennsylva-nia, the Charging Party, on March 22, 1978, and wasserved on Respondent on March 22, 1978, by certifiedmail. The complaint and notice of hearing, issued March30, 1978, alleges that Respondent violated Section8(b)(4)(ii)(B) of the National Labor Relations Act, asamended, in that on or about March 21, 1978, Respondent,through its business agent, Fred McBride, threatened Ac-chione and Canuso, Inc., the utility contractor on a projectfor the construction of sanitary and storm sewers at 34thand Zoological Streets in Philadelphia, Pennsylvania, witha work stoppage of Acchione employees if Acchione didnot stop doing business with L & R Construction Co., Inc.,the subcontractor engaged by Acchione for the work ofplacing steel reinforcement rods into concrete forms onthat project. The General Counsel alleges further that anobject of Respondent's alleged conduct was and is to forceor require Acchione and other persons to cease using, sell-ing, handling, transporting, or otherwise dealing in theproducts of, and to cease doing business with, L & R.The complaint and notice of hearing set II a.m. e.s.t.,April 17, 1978, as the date and time for the hearing in thismatter. Respondent's answer denied the commission ofany of the unfair labor practices alleged in the complaint.All briefs filed in this case have been carefully considered.Upon the entire record in the case, including my observa-tion of the witnesses, I make the following:FINDIN(iS OF FACTI J:RISDI(CTIONAcchione and Canuso, Inc., hereinafter called Acchione,is a Pennsylvania corporation with a principal office andplace of business located in Philadelphia, Pennsylvania.Acchione is engaged in the business of a general contractorin the building and construction industry. During the pastyear Acchione purchased approximately $70,000 worth ofmaterials and supplies from suppliers located outside theCommonwealth of Pennsylvania. Acchione's gross volumeof business ranges from between $6 million and $80 millionper year. I find that Acchione is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.L & R Construction Co., Inc., hereinafter called L & R,is a New Jersey corporation engaged in the business ofcement reinforcement contracting in the building and con-struction industry. Its principal office and place of businessis located in Audubon, New Jersey. During the past year L& R received over $50,000 for work performed for custom-ers outside the State of New Jersey. I find that L & R is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.Counsel of record for Respondent. rank Willi;ams, Esq.. or any repre-sentatise or witness for Respondent, failed it appear at the hearing, andafter due notice the hearing proceeded toi a conclusion. (ounsel for Respon-dent's motion toi reopen the record, based on insufficient reasons under thecircumstances presented, has been denied. COMPRESSED AND OPEN AIR CAISSON WORKERS31II. LABOR ORGANIZATIONI find that Compressed and Open Air Caisson and Sub-way Workers, Local Union No. 420 affiliated with Labor-ers International Union of North America, AFL-CIO,hereinafter referred to as Local 420, is a labor organizationwithin the meaning of Section 2(5) of the Act.III THE AI.I.EGED UNFAIR LABOR PRACTICESAcchione is a member of the Contractors Association ofEastern Pennsylvania, which has a collective-bargainingagreement with the Laborers District Council of the Met-ropolitan Area of Philadelphia & Vicinity, of which Local420 is a member. Acchione is currently engaged in a con-struction project located at the Philadelphia Zoo pursuantto a contract with the city of Philadelphia. Daniel R. Ac-chione, treasurer of the corporation, described the natureof the work to be performed as ". ..a tunnel job ...thatconnects two conduits for approximately 3,500 feet."Acchione's laborers are performing work in the tunnelwhich terminates at a Y-shaped junction chamber connect-ing the two conduits. Acchione subcontracted the work ofplacing reinforcing rods in the concrete junction chamber,a difficult, exacting, and highly specialized type of work, toL & R, a member of an employer bargaining associationknown as the General Building Contractors Association,which has a collective-bargaining agreement with LocalUnion No. 405, International Association of Bridge, Struc-tural, and Ornamental Iron Workers, AFL-CIO. L & Rwas scheduled to begin this work at the zoo project onMarch 22. About 3:45 p.m. on the afternoon of March 21,Acchione's project superintendent on the job, WilliamRamsdell, had a conversation with Fred McBride, Local420's business agent, in Acchione's field office on the job-site. McBride stated that he had heard that they were goingto have rod setters on the job the next day and also thatAcchione was set up to pour concrete. He said that ifRamsdell wanted to pour concrete, he had better cancel ituntil some things were straightened out. Ramsdell statedthat L & R was going to come up to the junction chamberand start to tie rebars. McBride ended the conversation bystating that they had better cancel the concrete pour untilsome things were straightened out. Ramsdell testified thathe had ordered concrete for the following morning, whichhe intended to have poured in the tunnel, utilizing his peo-ple who were represented by Local 420. After McBride left,Ramsdell called Daniel Acchione and told him that theyhad a problem with the rod setters coming and that theirpeople were going to be pulled off the job. As confirmed byAcchione's testimony, Acchione shortly thereafter instruct-ed Ramsdell to call Gerald Rizzo, the outside superinten-dent for L & R, and to cancel the rod setters for the follow-ing day in order that the concrete could be poured. Asconfirmed by the testimony of Joseph Fabrizio, otherwiseknown as Joe Rizzo, Ramsdell complied with these instruc-tions, and L & R did not send their rod setters to the zooproject on March 22. Later, Daniel Acchione explained toFabrizio, L & R's estimator supervisor, that they were hav-ing a problem with the sandhogs claiming his work.At 6:45 a.m. on March 22, Ramsdell again talked withMcBride outside the field office on the project. Ramsdelltold McBride that the rod setters were not coming that dayand asked if he would be able to go through with the con-crete pour, since the concrete was still coming. McBrideanswered that as long as there were no rod setters comingon the job there would not be any problem. Ramsdellthanked McBride for warning him the night before aboutthe problem, and McBride left. According to Fabrizio, af-ter obtaining an injunction on Friday, March 31, L & Rbegan the reinforcing work on the zoo project on the fol-lowing Monday. As of the date of the hearing, this workwas only partially completed.It is clear, based on the testimony of Ramsdell, that inRamsdell's conversations with Fred McBride on March 21and 22 McBride made it plain that Acchione would befaced with a work stoppage of its employees represented byLocal 420 if Acchione attempted to utilize employees of L& R to place the steel reinforcement rods in the junctionchamber. Thus, since the Respondent clearly threatenedAcchione with a work stoppage of its employees with anobject of getting L & R removed from the job, I find andconclude that Respondent engaged in unfair labor prac-tices in violation of Section 8(b)(4)(ii)(B) of the Act.CONCLUSIONS OF LAWI. Acchione and Canuso, Inc., and L & R ConstructionCo., Inc., are each employers engaged in commerce withinthe meaning of Seciton 2(2), (6), and (7) of the Act.2. Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3. By threatening Acchione with a work stoppage of itsemployees with an object of forcing Acchione to ceasedoing business with L & R on the zoo project, Respondentviolated Section 8(bX4)(ii)(B) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order that Re-spondent cease and desist therefrom take certain affirma-tive action designed to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER Respondent, Compressed and Open Air Caisson andSubway Workers, Local Union No. 420 affiliated with La-In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted b the Board and becomeits findings. conclusions. and Order, and all objections thereto shall bedeemed walsed for all purposes 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDborers International Union of North America, AFL-CIO,its officers, agents, and representatives, shall:1. Cease and desist from threatening, restraining, orcoercing persons engaged in commerce or in industry af-fecting commerce with an object of forcing or requiringsuch persons to cease doing business with L & R Construc-tion Co., Inc.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at its offices and meeting hall copies of the at-tached notice marked "Appendix." Copies of the notice,on forms provided by the Regional Director for Region 4,after being signed by an authorized representative of Re-spondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(b) Sign and mail copies of the notice to the RegionalDirector for posting by Acchione and Canuso, Inc., itbeing willing, at all locations where notices to its employ-ees are customarily posted.(c) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.3 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain Acchioneand Canuso, Inc., or any other person engaged incommerce or in an industry affecting commerce wherean object thereof is to force or require such person tocease and desist from doing business with L & R Con-struction Co., Inc.COMPRESSED AND OPEN AIR CAISSON AND SUBWAYWORKERS. LOCAL UNION No. 420 AFFILIATED WITHLABORERS INTERNATIONAL UNION OF NORTHAMERICA, AFL-CIO